                                     Case 1:21-mj-00099-RMM Document 7 Filed 01/25/21 Page 1 of 12
AO 442 (Rev. 11/11) Arrest Warrant




                                                     UNITED STATES DISTRICT COURT
                                                                               for the

                                                                      District of Columbia

                          United States of America
                                              v.                                 )
                              Riley June Williams                                )          Case No.   21 - MJ- z_q
                                                                                 )
                                                                                 )
                                                                                 )
                                                                                 )
                                         Defendant


                                                                    ARREST WARRANT
To:           Any authorized law enforcement officer

              YOU ARE COMMANDED                        to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)                                                      Riley June Williams
who is accused of an offense or violation based on the following document filed with the court:

o     Indictment                     o     Superseding Indictment       o   Information        o   Superseding Information           N Complaint
o     Probation Violation Petition                     o   Supervised Release Violation Petition         o Violation    Notice          0 Order of the Court

This offense is briefly described as follows:

18 USC 1752(a)(I) Knowingly Entering or Remaining in any Restricted Building or Grounds Without Lawful Authority
40 USC 5104(e)(2) Violent Entry and Disorderly Conduct on Capitol Grounds

                                                                                                                          Digitally Signed by
                                                                                           Robin M.                       Robin M. Meriweather

                                                                                           Mer·lweather                   Date: 2021.01.17
                                                                                                                          13:20:33 -05'00'
Date: _--'0"-"1"-'/1'-'.7'-"/2"""02""'1'------_
                                                                                                          Issuing officer's signature
                                                                                          Robin M. Meriweather
City and state: ~""on"'-.AOD,-,-,.C",,-.~                              _                  United States Magistrate      Judge
                                                                                                            Printed name and title


                                                                              Return

              This warrant was received on             (date)                        , and the person was arrested on       (date)
                                                                                                                                         I    '
at   (city and state)           H C(/'//.5 bCA/j I PA

Date:          /   /1
                   )
                        q /10'2-1
                          I
                     Case 1:21-mj-00099-RMM Document 7 Filed 01/25/21 Page 2 of 12
AO 91 (Rev. 11/11) Criminal Complaint



                                        UNITED STATES DISTRICT COURT
                                                                 for the
                                                           District of &ROXPELD

                  United States of America                          )
                             v.                                     )
                  Riley June Williams                               )      Case No.
                                                                    )
                                                                    )
                                                                    )
         'DWHRI%LUWK;;;;;;;;                                   )
                          Defendant(s)


                                               CRIMINAL COMPLAINT
          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of               January 6, 2021                   in the county of                              in the
                         LQWKH'LVWULFWRI    &ROXPELD , the defendant(s) violated:

             Code Section                                                    Offense Description

             18 USC 1752(a)(1) Knowingly Entering or Remaining in any Restricted Building or Grounds Without Lawful
             Authority
             40 USC 5104(e)(2) Violent Entry and Disorderly Conduct on Capitol Grounds




         This criminal complaint is based on these facts:
  6HHDWWDFKHGVWDWHPHQWRIIDFWV




         9
         u   Continued on the attached sheet.


                                                                                              Complainant’s signature

                                                                                    Jonathan M. Lund, Special Agent
                                                                                              Printed name and title
$WWHVWHGWRE\WKHDSSOLFDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG5&ULP3
E\WHOHSKRQH

Date:             01/17/2021
                                                                                                 Judge’s signature
                                                                            Robin M. Meriweather
City and state:      Washington D.C.                                        United_ States Magistrate Judge              _
                                                                                              Printed name and title
                      Case 1:21-mj-00099-RMM Document 7 Filed 01/25/21 Page 3 of 12

AO 470 (Rev. 01/09) Order Scheduling a Detention Hearing



                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                       Middle District
                                                     __________        of Pennsylvania
                                                                 District of __________

                  United States of America                           )
                             v.                                      )     Case No. 1:21-MJ-007
                                                                     )
                   RILEY JUNE WILLIAMS                               )
                             Defendant                               )

                                         ORDER SCHEDULING A 35(/,0,1$<$1'DETENTION HEARING


          A detention hearing in this case is scheduled as follows:

Place: U.S. Courthouse & Federal Building via WEBEX                        Courtroom No.: CR # 5, 11TH Floor
         228 Walnut Street
         Harrisburg, PA 17108                                              Date and Time: January 21, 2021 at 9:15 a.m.


        IT IS ORDERED: Pending the hearing, the defendant is to be detained in the custody of the United States
marshal or any other authorized officer. The custodian must bring the defendant to the hearing at the time, date, and
place set forth above.




Date:          01/19/2021                                                                  s/ Martin C. Carlson
                                                                                              Judge’s signature



                                                                                 Martin C. Carlson, U.S. Magistrate Judge
                                                                                            Printed name and title
                    Case 1:21-mj-00099-RMM Document 7 Filed 01/25/21 Page 4 of 12


AO 467 (Rev. 01/09) Order Requiring a Defendant to Appear in the Distri ct Where Charges are Pending and Transferring Bail             FILED
                                                                                                                                  HARRISBURG, PA
                                        UNITED STATES DISTRICT COURT
                                                                            fo r the
                                                                                                                                      JAN f,,~ ~
                                                          Middle District of Pennsylvania
                                                                                                                             PER_--;::~~r:::-::=-:--'.=-:-----
                                                                                                                                       DEPUTY CLERK
                   United States of America                                     )
                                   V.                                           )       Case No. 1 :21-MJ-007
                                                                                )
                   RILEY JUNE WILLIAMS                                          )       Chargi ng District:         District of Columbia
                              Defe ndant                                        )       Charging District's Case No. 21-MJ-099



                      ORDER REQUIRING A DEFENDANT TO APPEAR IN THE DISTRICT
                        WHERE CHARGES ARE PENDING AND TRANSFERRING BAIL

        After a hearing in this court, the defendant is released from custody and ordered to appear in the district court
where the charges are pending to answer those charges. If the time to appear in that court has not yet been set, the
defendant must appear when notified to do so. Otherwise, the time and place to appear in that court are:

Place: U.S . District Court - District of Columbia                                      Courtroom No.: Appear by Video as Directed
       333 Constitution Ave , N.W ., Rm 1225
       Washington, DC 20001                                                             Date and Time:

         The clerk is ordered to transfer any bai l deposited in the registry of this court to the cle rk of the court where the
charges are pending.


Date:
                                                                                                            Judge's signature


                                                                                    Martin C. Carlson , United States Magistrate Judge
                                                                                                         Printed name and title
                      Case 1:21-mj-00099-RMM Document 7 Filed 01/25/21 Page 5 of 12
AO 199A (Rev. 06/ 19) Order Setting Conditions of Release                                                        Page l of   3   Pages




                                        UNITED STATES DISTRICT COURT
                                                                         for the
                                                            Middle District of Pennsy lvania


                    United States of America                                )
                                   V.                                       )
                    RILEY JUNE WILLIAMS                                     )        Case No.     1:21-MJ-0007
                                                                            )
                               Defendant
                                                                            )

                                        ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant 's release is subject to these conditions:

(1)    The defendant must not violate federal, state, or local law w hile on release.

(2)    The defendant must cooperate in the collection of a DNA sample if it is authorized by 34 U.S.C. § 40702.

(3)    The defendant must advise the court or the pretrial services office or supervising officer in writing before making
       any change of residence or telephone number.

( 4)   The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
       the court may impose.

       The defendant must appear at:
                                                                                               Place




       on
                                                                           Date and Time


       If blank, defendant w ill be notified of next appearance.

(5)    The defendant must s ign an Appearance Bond, if ordered.
                           Case 1:21-mj-00099-RMM Document 7 Filed 01/25/21 Page 6 of 12
AO 1998 (Rev. 12/11 ) Additional Conditions of Release                                                                                Page   2       of   i    Pages

                                                   ADDITIONAL CONDITIONS OF RELEASE
       IT IS FURTHER ORDERED that the defendant's release is subject to the conditions marked below :

( X)    (6)   The defendant is placed in the custody o :
              Person or organization
              Address (only if above is an or anization)
              City and state
who agrees to (a) supervise the defendant, (b) use every effort t    sure the oefendant' s appearance at all court proceedings, and ( c) notify the court immediately
if the defendant violates a condition of release or is no longer in the custodian's cu~stol         _        ~                                  / ~           0-,;
                                                                                                                                                          1
                                                                         Signed: - - - - - - - - , 4 - - - - - - - - - -                         /   ~        f~
                                                                                                 Custodian                                                Date
(X)      (7) The defendant must:
       ( X ) (a) submit to supervision by and report for supervision to the Pre-Trial Services Office
                  telephone number       (717 ) 901-2860 , no later than
          X ) (b) continue or actively seek employment.
       (    ) (c) continue or start an education program.
       ( X ) (d) surrender any passport to :     _C_l_e_rk~,_U
                                                             _.S_._D_i_st_r_
                                                                           ic_t_C_o_u_rt________________________
       ( X ) (e) not obtain a passport or other international travel document.
       ( X ) (t) abide by the following restrictions on personal association, residence, or trave l: travel restricted to the Middle District of
                     Pennsylvania and for court appearances only Maryland and the Distri ct of Columbia
         X ) (g) avoid all contact, directly or indirectly, with any person who is or may be a victim or witness in the investigation or prosecution,
                 including:

         X)     (h) get medical or psychiatric treatment:    as~d=i~re=c=t=e=d~b~Y~P~re~-~tr~ia=l~s~e~rv
                                                                                                       ~ic~e~s~ - - - - - - - - - - - - - - - - - - -
              ) (i) return to custody each _ _ _ __ at _ ___ o' clock after being released at _ _ _ _ _ o'clock for employment, schooling,
                    or the following purposes:

              ) U) maintain residence at a halfway house or community corrections center, as the pretrial services office or supervising officer considers
                    necessary .
         X    ) (k) not possess a firearm, destructive device, or other weapon.
       ( X    ) (1) not use alcohol (        ) at all ( X ) excessive ly.
       ( X    ) (m) not use or unlawfully possess a narcotic drug or other controlled substances defined in 21 U.S.C. § 802, unless prescribed by a licensed
                    medical practitioner.
       ( X    ) (n) submit to testing for a prohibited substance ifrequired by the pretrial services office or supervising officer. Testing may be used with random
                    frequency and may include urine testing, the wearing of a sweat patch, a remote alcohol testing system, and/or any form of prohibited
                    substance screening or testing. The defendant must not obstruct, attempt to obstruct, or tamper with the efficiency and accuracy of prohibited
                    substance screening or testing.
         X      (o) participate in a program of inpatient or outpatient substance abuse therapy and counseling if directed by the pretrial services office or
                    supervising officer.
         X    ) (p) participate in one of the following location restriction programs and comply with its requirements as directed .
                    (    ) (i) Curfew. You are restricted to your residence every day (            ) from      _ _ _ _ _ to _ _ _ _ , or (                ) as
                                 directed by the pretrial services office or supervising officer; or
                    ( X ) (ii) Home Detention. You are restricted to your residence at all times except for employment; education; religious services; medical,
                                 substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered obligations; or other activities
                                 approved in advance by the pretrial services office or supervising officer; or
                    (    ) (iii) Home Inca rceration. You are restricted to 24-hour-a-day lock-down at your residence except for medical necessities and
                                 court appearances or other activities specifically approved by the court.
       ( X    ) (q) submit to location monitoring as directed by the pretrial services office or supervising officer and comply with all of the program
                    requirements and instructions provided.
                    (    ) You must pay all or part of the cost of the program based on your ability to pay as determined by the pretrial services office or
                           supervising officer.
         X       (r) report as soon as possible, to the pretrial services office or supervising officer, every contact with law enforcement personnel, including
                     arrests, questioni ng, or traffic stops.
                 (s) - - - - - - - - --                  ------------------------------
                     Case 1:21-mj-00099-RMM Document 7 Filed 01/25/21 Page 7 of 12
AO 199C (Rev. 09/08) Advice of Penalties                                                                        Page   3       of   3   Pages

                                             ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT:

YOU ARE ADVISED OF THE FOLLOWING PENAL TIES AND SANCTIONS:

       Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.
       While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i. e., in addition to) to any other sentence you receive .
       It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to : obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or attempt
to intimidate a witness, victim , juror, informant, or officer of the court. The penalties for tampering, retaliation, or intimidation are
significantly more serious if they involve a killing or attempted killing.
       If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
       (1 ) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more -you will be fined
             not more than $250,000 or imprisoned for not more than 10 years, or both;
       (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years - you will be fined not
             more than $250,000 or imprisoned for not more than five years, or both;
       (3) any other felony - you will be fined not more than $250,000 or imprisoned not more than two years, or both;
       (4) a misdemeanor - you will be fined not more than $100,000 or imprisoned not more than one year, or both.
       A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

                                                     Acknowledgment of the Defendant

      1 acknowledge that I am the defendant in this case and that I am aware of the conditions ofrelease. I promise to obey all conditions
ofrelease, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions set forth above.




                                                   Directions to the United States Marshal

( ✓)   The defendant is ORDERED released after processing.
(    ) The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the defendant
       has posted bond and/or complied with all other conditions for release. If still in custody, the defendant must be produced before
       the appropriate judge at the time and place specified.
                   , .. 2.l-2£7z(
Date:       ~
        -----------                                                                    Judicial Officer 's Signature

                                                                           Martin C. Carlson, U.S. Magistrate Judge
                                                                                          Printed name and title




                     DISTRIBUTION :        COURT    DEFEN DANT    PRETRI AL SERVICE      U.S. ATTORNEY          U.S. MARSHAL
Case 1:21-mj-00099-RMM Document 7 Filed 01/25/21 Page 8 of 12
Case 1:21-mj-00099-RMM Document 7 Filed 01/25/21 Page 9 of 12
Case 1:21-mj-00099-RMM Document 7 Filed 01/25/21 Page 10 of 12
       Case 1:21-mj-00099-RMM Document 7 Filed 01/25/21 Page 11 of 12

                                                                                       CLOSED
                           United States District Court
                   Middle District of Pennsylvania (Harrisburg)
             CRIMINAL DOCKET FOR CASE #: 1:21−mj−00007−MCC−1
                                 Internal Use Only

Case title: USA v. Williams                             Date Filed: 01/19/2021
                                                        Date Terminated: 01/21/2021

Assigned to: Magistrate Judge
Martin C. Carlson

Defendant (1)
Riley June Williams               represented by Lori J. Ulrich
TERMINATED: 01/21/2021                           Federal Public Defender's Office
                                                 100 Chestnut Street
                                                 Suite 306
                                                 Harrisburg, PA 17101−2540
                                                 717−782−2237
                                                 Email: lori_ulrich@fd.org
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED
                                                 Designation: Public Defender or Community
                                                 Defender Appointment

Pending Counts                                  Disposition
None

Highest Offense Level (Opening)
None

Terminated Counts                               Disposition
None

Highest Offense Level
(Terminated)
None

Complaints                                      Disposition
18 USC 1752(a)(1) Knowingly
Entering or Remaining in any
Restricted Building or Grounds
Without Lawful Authority.


Plaintiff
USA                                      represented by Christian T Haugsby
                                                        United States Attorney's Office
                                                        228 Walnut Street
                                                        Suite 220
                                                        Harrisburg, PA 17101
                                                        717−221−2256
                                                        Email: christian.haugsby@usdoj.gov
                                                        LEAD ATTORNEY
                                                        ATTORNEY TO BE NOTICED
     Case 1:21-mj-00099-RMM Document 7 Filed 01/25/21 Page 12 of 12

                                                             Designation: Assistant US Attorney

Date Filed   #   Docket Text
01/19/2021    1 CRIMINAL COMPLAINT as to Riley June Williams (1). (rw) (Entered: 01/19/2021)
01/19/2021       Arrest (Rule 40) of Riley June Williams. (kjn) (Entered: 01/19/2021)
01/19/2021    2 (Court only) Minute Entry for proceedings held before Magistrate Judge Martin C.
                Carlson:Initial Appearance in Rule 40 Proceedings as to Riley June Williams held on
                1/19/2021. (Tape #Webex Recorded − Saved to Network Drive.)Total Time in Court
                [:30] (kjn) (Entered: 01/19/2021)
01/19/2021    3 MOTION FOR DETENTION by USA as to Riley June Williams. (kjn) (Entered:
                01/20/2021)
01/19/2021    4 CJA 23 − FINANCIAL AFFIDAVIT by Riley June Williams. (kjn) (Entered:
                01/20/2021)
01/19/2021    5 ORDER APPOINTING FEDERAL PUBLIC DEFENDER as to Riley June Williams.
                Signed by Magistrate Judge Martin C. Carlson on January 19, 2021. (kjn) (Entered:
                01/20/2021)
01/20/2021    6 ORDER SCHEDULING PRELIMINARY & DETENTION HEARINGS as to Riley
                June Williams. Hearing set for 1/21/2021 at 9:15 AM in Harrisburg − Courtroom 5
                before Magistrate Judge Martin C. Carlson. Signed by Magistrate Judge Martin C.
                Carlson on January 20, 2021. (kjn) (Entered: 01/20/2021)
01/20/2021    7 *SEALED* EX PARTE DOCUMENT FILED. (Attachments: # 1 Attachment) (kjn)
                (Entered: 01/20/2021)
01/20/2021    8 (Court only) Minute Entry for proceedings held before Magistrate Judge Martin C.
                Carlson:Telephone Conference as to Riley June Williams held on 1/20/2021. Total
                Time in Court [:10] (kjn) (Entered: 01/21/2021)
01/21/2021    9 (Court only) Minute Entry for proceedings held before Magistrate Judge Martin C.
                Carlson: Preliminary & Detention Hearing as to Riley June Williams held on
                1/21/2021. Dft waives formal reading of the amended criminal complaint. Defendant
                waivespreliminary hearing and does not contest probable cause. Potential third−party
                custodian examined by the court. Dft released on conditions of release. (Court
                Reporter Wendy Yinger.)Total Time in Court [:5] (kjn) (Entered: 01/21/2021)
01/21/2021   10 ORDER Setting Conditions of Release as to Riley June Williams. Signed by
                Magistrate Judge Martin C. Carlson on January 21, 2021. (kjn) (Entered: 01/21/2021)
01/21/2021   11 Sealed Document − Unredacted OSCR. (kjn) (Entered: 01/21/2021)
01/21/2021   12 ORDER TO APPEAR IN THE DISTRICT WHERE CHARGES ARE PENDING
                AND TRANSFERRING BAIL as to Riley June Williams Place: U.S. District Court −
                District of Columbia. Signed by Magistrate Judge Martin C. Carlson on January 21,
                2021. (kjn) (Entered: 01/21/2021)
01/21/2021       (Court only) Remark − Rule 40 Transfer Paperwork mailed to District of Columbia.
                 (kjn) (Entered: 01/21/2021)
01/21/2021       (Court only) ***Case Terminated as to Riley June Williams. (kjn) (Entered:
                 01/21/2021)
01/22/2021   13 NOTICE OF FILING OF OFFICIAL TRANSCRIPT of Preliminary
                Hearing/Detention Hearing Proceedings as to Riley June Williams held on 1/21/2021,
                before Magistrate Judge Carlson. Court Reporter Wendy Yinger, Telephone number
                717−440−1535. Transcript may be viewed at the court public terminal or purchased
                through the Court Reporter before the deadline for Release of Transcript Restriction.
                After that date it may be obtained through PACER. Redaction Request due 2/12/2021.
                Redacted Transcript Deadline set for 2/22/2021. Release of Transcript Restriction set
                for 4/22/2021. (Yinger, Wendy) (Entered: 01/22/2021)
